Citation Nr: 0835556	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  00-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral arm and hand disorder 
pursuant to VA hospitalization and treatment in September 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to October 1969.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision on by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In December 2002 
and June 2003, the Board undertook additional development of 
the evidence under authority then in effect.  October 2003 
and June 2005, the case was remanded for further development.


FINDINGS OF FACT

1. The evidence shows that the veteran gave the necessary 
informed consent for his September 1994 surgery.

2.  It is not shown that any additional bilateral arm and 
hand disorder following surgery at a VA medical facility in 
September 1994 resulted from carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical or surgical 
treatment, or was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a bilateral 
arm and hand disorder pursuant to VA hospitalization and 
treatment in September 1994 are not met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.361, 17.32 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims (Veterans Court) has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Letters provided by VA in February 2004, August 2005, and 
September 2006 described the evidence needed to support the 
veteran's 38 U.S.C.A. § 1151 claim were timely mailed well 
before the claim was readjudicated in April 2007 supplemental 
statement of the case (SSOC).  The letters fully described 
the evidence necessary to substantiate a claim under the 
provisions of 38 U.S.C.A. § 1151, identified what evidence VA 
was collecting, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  The veteran is not 
prejudiced by the timing of these letters.  Since the VCAA 
was not yet enacted at the time of the original denial of the 
veteran's claim, it was legally impossible to provide him 
with prior notice.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
September 2006 letter informed the veteran of disability 
rating and effective date criteria.  Neither the veteran nor 
his representative alleges that notice has been less than 
adequate.

The veteran's pertinent VA and private records have been 
secured.  The RO arranged for a VA examination in October 
2004.  The veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Factual Background

VA Outpatient treatment records dated from 1994 to 1996 
showed that in June 1994, the veteran had complaints of 
numbness of the left 3rd and 4th fingers for the prior seven 
to ten days.  He had a history of carpal tunnel 12 years 
prior.  He reported that he injured his left ulnar nerve at 
the elbow six months prior.  A physical examination revealed 
numbness of the 4th and 5th fingers of the left hand (ulnar 
nerve).  The impression was neuritis of the ulnar nerve.  
September 1994 nerve conduction study showed that he had 
cubital tunnel syndrome.  October 1994 records showed follow 
up treatment status post left elbow surgery for cubital 
tunnel syndrome.  There was no evidence of infection at the 
surgical site.  He subsequently underwent physical therapy.  
In November 1994, it was reported that the veteran was doing 
well, but had complaints of numbness in his little finger.  
Physical examination revealed a well-healed scar, full range 
of motion of the elbow, and motor strength was 5/5.  In 
December 1994, it was reported that Tinel's sign was positive 
over the elbow.  In April 1995, a nerve conduction study 
revealed left median sensory distal latency was abnormal, 
left ulnar distal sensory latency was abnormal, left ulnar 
motor and across the elbow was 47.6 versus 39.6, and right 
median sensory distal latency was abnormal.  In September 
1996, he reported that his left arm felt agitated.   

A September 1994 hospital report from West Los Angeles VA 
Medical Center (VAMC) reported complaints of left elbow pain 
and numbness involving the left 4th and 5th fingers.  Although 
the veteran denied paresthesias, he also complained of 
weakness in his left hand.  Nerve conduction studies showed a 
50 percent decrease in velocity in his left hand and he was 
scheduled for ulnar nerve release.  On examination of the 
left elbow, he had decreased sensation in the ulnar nerve 
distribution.  There was weakness of the muscles supplied by 
the ulnar nerve and positive test at the cubital tunnel.  The 
hospital course showed that he was admitted and prepared for 
cubital tunnel release.  His preoperation laboratory data and 
radiological examination were all within normal limits.  He 
was taken to the operating room on September 26, 1994 with a 
preoperative diagnosis of left cubital tunnel syndrome.  The 
postoperative diagnosis was the same.  The procedure was an 
ulnar nerve decompression and medial epicondylectomy.  There 
were no complications.  The findings were constricted ulnar 
nerve.  He was taken to the recovery room in stable 
condition.  It was supposed to be a day procedure, but the 
veteran was out of the operating room after his bus had left 
so he spent the night at the hospital without any incident 
and was discharged home the next morning.  

In March 1998 correspondence, Dr. C. K. noted that the 
veteran had left cubital surgery in 1994, but continued to 
complain of left hand weakness.  

June 1998 electromyography (EMG)/nerve conduction study of 
the bilateral upper extremities noted complaints of left hand 
numbness.  The results showed that bilateral and motor 
latencies/conduction velocities were well within normal 
limits and compound muscle action potential amplitude and 
duration was within normal limits in these nerves.  Bilateral 
median and ulnar sensory latencies were delayed, sensory 
nerve action potential were smaller than expected.  There was 
no evidence of carpal tunnel syndrome and no evidence of 
cubital tunnel syndrome.  The findings were consistent with 
sensory peripheral neuropathy.  

An undated treatment record received in September 1998 from 
Dr. A. J. M. revealed that the veteran had good range of 
motion in his left elbow and muscle strength was 5/5.  Deep 
tendon reflexes were 2/4 in both upper extremities.  In the 
left wrist Phalen's sign was positive and Tinel's sign was 
negative.  The wrist had good range of motion and muscle 
power was 5/5.  The right wrist was within normal limits.  

On October 2004 VA examination, it was noted that the claims 
file was reviewed and that the veteran was right hand 
dominant.  At the time of examination, the veteran had 
complaints of left hand weakness and episodic crampy pain.  
He also reported that he had shooting pain from the left 
elbow to the fingers.  He related a history of the 
development of progressive numbness in the left hand 
secondary to employment.  He underwent surgical intervention 
in September 1994 and from that date his symptoms became 
progressively worse.  He reported that similar symptomatology 
developed in his right hand, but not to the point that 
surgery was needed.  Objectively, he did not indicate that he 
suffered from flare-up, but he did express some discomfort 
with weather changes or overuse.  There was moderate erythema 
of the entire left hand.  Capillary refill was somewhat 
delayed in the left hand radial artery distribution, but 
appeared normal in the left ulnar distribution.  Capillary 
refill was more rapid in the right hand.  The left thumb 
lacked 2.0 centimeters of touching the little finger 
metacarpal.  The index and middle fingers lacked a full 
centimeter of touching the median palmar crease.  The left 
ring and little finger lacked 0.5 centimeters from touching 
the median palmar crease.  Some clonus was noted in the left 
little finger during range of motion testing.  There was no 
evidence of thenar or hypothenar atrophy.  However, the left 
hand exhibited moderate loss of tone and mass of the 
hypothenar group.  Muscle strength on the right was 5/5 and 
4/ on the left.  He was unable to perform fine hand movements 
with the left hand such as picking up a paper clip or a 
single sheet of paper.  He had no such problems with the 
right hand.  

Range of motion was full in both wrists with no deficiencies 
of flexors or extensors noted.  Range of motion was full in 
both elbows with no deficiencies of flexors or extensors 
noted.  Movement of the left wrist and left elbow was slowed 
compared to the right.  A well-healed, nontender 4.5 scar was 
noted overlying the medial epicondyle of the left elbow.  
Neurologically, the left thumb was chronically numb.  An area 
of hypesthesia surrounded the left elbow scar.  Phalen's and 
Tinel's tests were positive on the right and strongly 
positive on the left.  

The VA examiner found that the veteran had untreated carpal 
tunnel syndrome of the right hand and residual carpal tunnel 
syndrome of the left, as well as symptoms of left ulnar nerve 
compression, even though he was status post carpal tunnel 
release (non-VA surgery in 1979 or 1980), and status post 
cubital tunnel release by VA in 1994.  The examiner stated 
that the veteran did have residual disability from VA surgery 
in 1994 in the form of chronic ulnar nerve dysfunction due to 
compression, most likely at the cubital tunnel.  As far as VA 
negligence, the examiner stated that he could not find 
evidence of VA negligence based on his review of the surgical 
notes for the 1994 procedure.  Therefore, the VA examiner 
opined that there was good evidence of a residual disability 
for the veteran in the form of chronic ulnar nerve 
dysfunction of the left hand; however, there was no evidence 
that VA negligence was the cause of this chronic operative 
residual.  The examiner reasoned that recurrent compressive 
neuropathy at the ulnar nerve following cubital tunnel 
decompression was an anticipated post-surgical complication.  
The examiner added that if it could be demonstrated that the 
consent form did not include this as one of the potential 
complications from this surgery, then he would opine that 
malpractice occurred, but he was unable to locate the signed 
consent for cubital tunnel release.  

In March 2006, a Standard Form 522 (Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures) dated September 26, 1994 was 
associated with the claims file.  The statement of the 
request showed that the nature and purpose of the operation 
or procedure, possible alternative methods of treatment, the 
risks involved, and the possibility of complications were 
explained to the veteran.  The veteran acknowledged that no 
guarantee had been made to him concerning the results of the 
operation or procedure.  The veteran understood the nature of 
the operation or procedure to be ulnar nerve release at the 
elbow, which was to be performed by or under the direction of 
Dr. F.  The counseling physician affirmed that he or she 
counseled the veteran as to the nature of the proposed 
procedure(s), attendant risks involved, and expected results.  
The veteran affirmed that he understood the nature of the 
proposed procedure(s), attendant risks involved, and expected 
results, and requested that such procedure be performed.  The 
form was also signed by a witness.

In October 2006, VA sent the veteran's claims file back to 
the same VA examiner for review.  It was clear that the 
reviewing physician did not see that the "consent form" had 
been added to the veteran's claims file since his last 
review.  He indicated that there was no change in his prior 
opinion from October 2004.  



III.  Legal Criteria & Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected. See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  In determining whether additional 
disability exists, VA compares the veteran's physical 
condition immediately prior to the surgery upon which the 
claim for benefits is based with the physical condition after 
the surgery. 38 C.F.R. § 3.361(b).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Determinations of whether 
there was informed consent involve consideration of whether 
the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1) (2007).

Except as otherwise provided, all patient care furnished by 
VA shall be carried out only with the full and informed 
consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  
The patient or surrogate may withhold or revoke his or her 
consent at any time.

The informed consent process must be appropriately documented 
in the medical record.  The patient's or surrogate's 
signature on a VA-authorized consent form must be witnessed.  
The witness' signature only attests to the fact that he or 
she saw the patient or surrogate and the practitioner sign 
the form.  The signed form must be filed in the patient's 
medical record.  A properly executed OF 522 or other VA- 
authorized consent form is valid for a period of 30 calendar 
days.  If, however, the treatment plan involves multiple 
treatments or procedures, it will not be necessary to repeat 
the informed consent discussion and documentation so long as 
the course of treatment proceeds as planned, even if 
treatment extends beyond the 30-day period.  If there is a 
change in the patient's condition that might alter the 
diagnostic or therapeutic decision, the consent is 
automatically rescinded.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2007).

The veteran essentially alleges that he is entitled to 
benefits under 38 U.S.C.A. § 1151 because he has additional 
bilateral arm and hand disorder following a left elbow 
cubital tunnel release in September 1994 at a VA Hospital.  
To establish entitlement to benefits under 38 U.S.C.A. § 
1151, he must show each of the following: the disability or 
additional disability claimed; VA treatment; a nexus between 
the additional disability and the VA treatment; and that the 
proximate cause of the additional disability was some element 
of fault on the part of VA, or was an event not reasonably 
foreseeable.

Here, the record does reflect that the veteran has a residual 
disability caused by the VA surgery in September 1994 in the 
form of chronic ulnar nerve dysfunction due to compression, 
most likely at the cubital tunnel.  See October 2004 VA 
examination.  Consequently, the first three requirements 
outlined above, VA treatment, additional disability, and 
nexus between the additional disability and the VA treatment 
are satisfied.

What remains to be shown for the veteran to establish 
entitlement to the benefit he seeks is that some element of 
fault on the part of VA was the proximate cause of the 
additional disability, or that the additional disability was 
due to an event not reasonably foreseeable.  There is no 
indication in the competent (medical) evidence of record that 
VA fault (carelessness, negligence, lack of proper skill, 
error in judgment, et. al.) was in any way a factor in 
causing the veteran's additional disability.  On October 2004 
VA examination (the only competent evidence addressing the 
matter) the examiner specifically opined that there was no 
evidence that VA negligence was the cause of the chronic 
operative residual.  That examiner reviewed the surgical 
notes for the 1994 procedure, as well as the entire claims 
file that included follow up treatment records and noted that 
he could not find evidence of VA negligence.  The veteran has 
presented no evidence to the contrary.  The standard of 
medical care provided is essentially a medical question, and, 
because he is a layperson, the veteran's own opinion that 
there may have been some fault on the part of VA is not 
competent evidence in the matter.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As to whether the additional disability (chronic ulnar nerve 
dysfunction due to compression) resulted from an event not 
reasonably foreseeable, it is noteworthy that the VA examiner 
in October 2004 opined that recurrent compressive neuropathy 
at the ulnar nerve following cubital tunnel decompression was 
an anticipated post-surgical complication.  There was no 
medical evidence to the contrary.  The evidence also showed 
that the veteran gave the necessary informed consent.  On 
September 26, 1994, the veteran signed a consent form 
(Standard Form 522), after being advised by his physician as 
to the nature of the surgical procedure, the attendant risks 
involved, and the expected results.  The form was signed by 
the physician and the veteran, and was witnessed, as required 
by 38 C.F.R. § 17.32(d)(2).  While there is no explicit 
statement of record showing that the appellant was told that 
recurrent compressive neuropathy at the ulnar nerve following 
cubital tunnel decompression was an anticipated post-surgical 
complication, there likewise was no evidence showing that the 
appellant was not informed.

In summary, there is a preponderance of the evidence against 
a finding that the veteran has a bilateral arm and hand 
disorder following VA surgery in September 1994 as the result 
of some fault on the part of VA, was without informed 
consent, or as the result of an unforeseen event.  The 
criteria for establishing entitlement to the benefit sought 
are not met, and the claim must be denied.








ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral arm and hand disorder 
pursuant to VA hospitalization and treatment in September 
1994 is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


